Exhibit 10.3
FIRST AMENDMENT TO THE
FIRSTMERIT CORPORATION
AMENDED AND RESTATED 1997 STOCK PLAN
     This First Amendment (this “Amendment”) to the FirstMerit Corporation
Amended and Restated 1997 Stock Plan (the “Plan”) is effective as of
November 20, 2008.
     WHEREAS, FirstMerit Corporation (the “Company”) previously adopted the
Plan; and
     WHEREAS, the Company desires to amend the Plan for compliance with
Section 409A of the Internal Revenue Code of 1986, as amended.
     NOW, THEREFORE, the Plan is hereby amended as follows:
1. Section I.B. of the Plan is hereby amended by deleting the definition of
“Fair Market Value” in its entirety and substituting the following therefor:
“Fair Market Value” shall mean with respect to a given day, the reported
“closing price” of a share of Common Stock, or if there were no transactions in
the Common Stock on such day, then the last preceding day on which transactions
took place. The foregoing notwithstanding, the Committee may determine the Fair
Market Value in such other manner as is required by applicable laws or
regulations.
2. Section II.D. of the Plan is hereby amended by adding the following to the
end thereof:
Notwithstanding the foregoing, any adjustment pursuant to this Section shall be
made only to the extent such adjustment complies, to the extent applicable, with
Section 409A of the Code.
3. The first sentence of Section II.G.1. of the Plan is hereby deleted in its
entirety and the following is substituted therefor:
The option price per share of Non-Qualified Stock Options (“NQSOs”) shall be set
by the Committee at the time of grant; provided, however, that the option price
shall not be less than 100 percent of the Fair Market Value of a share of Common
Stock on the date of grant.

 



--------------------------------------------------------------------------------



 



4. Section II.H. of the Plan is hereby amended by adding the following
Section II.H.6. to the end thereof:
6. SECTION 409A OF THE CODE
All Dividend Units granted under the Plan were earned and vested within the
meaning of Section 409A of the Code on or prior to December 31, 2004 and were
distributed in accordance with the terms of the Plan. No Dividend Units were
granted under the Plan after December 31, 2004.
5. Section III.E. of the Plan is hereby amended by adding the following to the
end thereof:
Notwithstanding the foregoing, any adjustment pursuant to this Section shall be
made only to the extent such adjustment complies, to the extent applicable, with
Section 409A of the Code.
6. Section V. of the Plan is hereby amended by adding the following Section V.E.
to the end thereof:
E. Section 409A of the Code
It is intended that the Awards granted under the Plan be exempt from the
application of Section 409A of the Code and the Treasury Regulations promulgated
thereunder, and the Plan shall be interpreted, administered and operated
accordingly. Nothing herein shall be construed as an entitlement to or guarantee
of any particular tax treatment to any Participant. None of the Company, any
Subsidiary, the Board or the Committee shall have any liability with respect to
any failure to comply with the requirements of Section 409A of the Code and the
Treasury Regulations promulgated thereunder.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
its duly authorized officer effective as of the date set forth above.

         
 
  FIRSTMERIT CORPORATION    
 
       
 
  /s/ Christopher J. Maurer    
 
 
 
Printed Name: Christopher J. Maurer    
 
  Its: Executive Vice President – H.R.    

 